Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).

Double Patenting
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10527836. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are wholly encompassed by the 836 patent as shown in the table below.

15531240
Instant Application
1. A microscope system comprising: a microscope body; 
19. (New) A microscope system comprising: a microscope body; 
a stage configured to place the slide as an observation target and move in an X direction and a Y direction; and
a stage configured to move in an X direction and a Y direction
a slide having an area to be set for a tissue, and a mark including an X-axis information mark including a plurality of lines-and-space pattern sets which have different line and space widths and are arranged to be coaxial with one another, and a Y-axis information mark including a plurality of lines- and-space pattern sets which have different line and space widths and are arranged to be coaxial with one another, where an area of the mark is different from the area to be set for the tissue on the slide; 
on which a slide having an target area to be set for a tissue, and a reference area having a mark including an X-axis information mark including a plurality of lines-and-space pattern sets which have different line and space widths and are arranged to be coaxial with one another, and a Y-axis information mark including a plurality of lines- and-space pattern sets which have different line and space widths and are arranged to be coaxial with one another is placed; and
a changing unit configured to detect a direction of the slide indicated by the mark and to change an arrangement of 


an imaging unit connected to the microscope body and including an image sensor configured to capture a microscopic image,


Claim 2 corresponds to claim 20.
Claim 3 corresponds to claim 21.
Claim 5 corresponds to claim 22.
Claim 6 corresponds to claim 23.
Claim 7 corresponds to claim 24.
Claim 8 corresponds to claim 25.
Claim 9 corresponds to claim 26.
Claim 10 corresponds to claim 27.
Claim 12 corresponds to claim 28.
Claim 13 corresponds to claim 29.
Claim 14 corresponds to claim 30.
Claim 17 corresponds to claim 31 in a similar manner to the other independent claims.
Claim 17 corresponds to claim 32 in a similar manner to the other independent claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426